DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1 and 3-5 have been amended. Claims 1-20 are now pending with claims 7-20 withdrawn from consideration. This Office action is in response to amendments, arguments and a request for continued examination (RCE) received on May 10, 2021. 
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112(b) are persuasive. The rejections based on 35 U.S.C. § 112(b) are withdrawn. Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, and are persuasive. The rejections based on 35 U.S.C. § 103 are withdrawn.
The closest prior art is Blank et al. (WO 2017050358 A1) herein “Blank” and Wurman et al. (US 20110060449 A1) herein “Wurman”. 
Blank in view of Wurman discloses, teaches and/or suggests the previously claimed autonomous mobile robot, as detailed in the Office Action dated 02/08/2021. However, Blank and Wurman do not disclose or suggest disabling a portion of the first set of sensors based at least in part on the particular speed profile, as amended. Further search and consideration has not yielded prior art that discloses or suggests this feature in analogous art reasonably combinable by one of ordinary skill in the art. Therefore claim 1 is considered to contain allowable subject matter.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-20 directed to distinct invention groups encompassed by claims 7-13 and 14-20, as detailed in the Requirement for Restriction/Election dated 02/20/2020, which were non-elected without traverse in Applicant response dated 04/20/2020.  Accordingly, claims 7-20 have been cancelled. 

Conclusion
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. 
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

May 21st, 2021

/TODD MELTON/Primary Examiner, Art Unit 3669